IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00018-CV

               IN THE INTEREST OF L.G.H., A CHILD



                           From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 76,737-D


                                        ORDER


       Appellant, through a Motion to File Supplemental Clerk’s Record, seeks an order

authorizing the clerk to prepare a supplemental clerk’s record which would contain,

among other things, an Order Setting Hearing on Notice of Past-Due Findings of Fact and

Conclusions of Law. Appellant’s motion is granted. The supplemental clerk’s record is

due 14 days from the date of this order. See TEX. R. APP. P. 34.5(c).

       Further, we note that appellant contends she presented the notice of past due

findings to the trial court at a hearing held on December 9, 2015. We do not have a

transcription of that hearing. Accordingly, we order the reporter to prepare a record of
the December 9, 2015 hearing and file it with the Court as a supplemental reporter’s

record within 14 days from the date of this order. See TEX. R. APP. P. 34.6(d).

        The briefing schedule in this appeal is stayed. It will re-start automatically on the

date the reporter’s record or clerk’s supplemental record is filed, whichever is later.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins (not participating in the rendition of this Order)
Motion granted
Order issued and filed May 26, 2016




In the Interest of L.G.H., a Child                                                     Page 2